Citation Nr: 1716328	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-15 329	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to payment of Department of Veterans Affairs (VA) burial benefits in excess of $300.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to June 1947.  He died in November 2012.  The appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision by a VA Pension Management Center (PMC) in St. Paul, Minnesota, which granted nonservice-connected burial benefits in the amount of $300 (for funeral costs only).  The appellant appeals for payment of additional burial benefits.  The claims file was subsequently transferred to the Los Angeles, California VA Regional Office (RO), which currently has jurisdiction of the case.  

While the appellant initially requested a Board hearing in this matter, she withdrew her request in January 2016.  Accordingly, the Board will proceed with appellate consideration in this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2013, the appellant was granted nonservice-connected burial benefits in the total amount of $300, which was reimbursement for the funeral expenses of the Veteran; no allowance was paid to her for cemetery plot or interment expenses, as not plot had been identified.  The appellant appealed this award, seeking additional payment to reimburse her for the entire expense she incurred for the Veteran's funeral.  The Veteran was not service-connected for any disability at the time of his death, and the appellant did not contend that his death is related to service on her March 2013 application for burial benefits.

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2016); 38 C.F.R. §§ 3.1704-3.1706 (2016).  If a veteran's death is not service-connected, a $300.00 payment may be made toward the veteran's funeral and burial expenses, including transportation, subject to certain specified conditions.  38 U.S.C.A. § 2302; 38 C.F.R. §§ 3.1600(b), (c), 3.1605(a) (2016); 38 C.F.R. §§ 3.1705(a), 3.1706(a) (2016).  Also, if the eligible veteran was not buried in a national cemetery, an additional $300.00 is payable for a plot or internment allowance.  38 U.S.C.A. § 2303(b) (West 2014); 38 C.F.R. § 3.1600(f) (2016); 38 C.F.R. § 3.1707 (2016).  

Alternatively, a burial allowance of up to $700 may be paid if a Veteran dies from non-service connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605 (2016); 38 C.F.R. §§ 3.1705(a), 3.1706(a) (2016).

On her March 2013 application for burial benefits, the appellant noted that the private facility where the Veteran died was a nursing home under VA contract.  She reported that he was there for rehabilitation of a broken hip but he did not live there.  The Veteran's death certificate lists the location of death as Lancaster Healthcare Center.

In the May 2013 Statement of the Case, the AOJ determined that there was no evidence that the Veteran was receiving care under VA contract.  However, there is no indication in the records that VA has attempted to obtain records from this facility.   

In addition, the AOJ noted that the last record of VA care of the Veteran was in August 2010; however, VA treatment records are also not associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).
Given the foregoing, the Board believes that the matter must be remanded to obtain outstanding records of treatment to verify whether the Veteran received VA or VA-contracted care at the time of his death.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran prior to his death in November 2012.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.   All records and/or responses received should be associated with the claims file.

2.  The AOJ should take appropriate steps to send to the appellant a letter requesting that the appellant provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal, and in particular any records of care with regard to the Veteran's death in November 2012, specifically to include records from the Lancaster Healthcare Center.  If the appellant identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

3.  The AOJ should undertake any additional development deemed warranted to verify whether the Veteran received VA-contracted care around the time of his death in November 2012.
 4. Then, the AOJ should readjudicate the appellant's claim for increased VA burial benefits.  If the benefits sought on appeal are not granted, the appellant should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




